DETAILED ACTION
This is the final office action regarding application number 16/074604, filed
on February 18,2021, which is a 371 of PCT/JP2016/088688, filed on December 26,2016, which claims benefit of JP2016-020458, filed on February 5, 2016 in Japan.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment


The amendment filed February 18, 2021 has been entered. Claims 10-17, 19-29 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed December 31, 2020. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-020458, filed on  February 5, 2016 in Japan.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 10-17, 19-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hayashi, US20150375337 (hereafter Hayashi), and further in view of  Toshiya, JP2013180295 (hereafter Toshiya).
Regarding claim 10, Hayashi teaches
“A laser machine “( Abstract, laser processing machine)
“a laser oscillator” (Abstract, a fiber laser oscillator having a plurality of fiber laser modules each of which generates a laser beam)
“a controller that changes an output of the laser beam …..and an output of the laser beam …….on the basis of a thickness of the workpiece so that the respective outputs vary between a period in which a piercing hole is formed in the workpiece and a period in which the workpiece is cut” ( The claim recites how the controller functions. There is no structure defined for controller in the claims. Paragraph [60] of the present application describes the laser controller as a computing system with storage device. The claims controller” is interpreted as any computing device with storage unit and appropriate algorithm to perform the claimed functions. The claimed element “on the basis of a thickness of the workpiece so that the respective outputs vary between a period in which a piercing hole is formed in the workpiece and a period in which the workpiece is cut” is interpreted under broadest reasonable interpretation that the controller can vary the output of the laser beams individually and simultaneously based on thickness input. In Fig. 8, Paragraph [67-70, 84-85] Hayashi teaches processing condition such as plate thickness is given as input to the controller, processing machine control calculates a laser command power based on that input and the output command is given to the oscillators LM1 to LM4 to control them individually and simultaneously).


    PNG
    media_image1.png
    401
    610
    media_image1.png
    Greyscale


Fig. 8 of Hayashi teaching the steps from input (processing conditions such as thickness) to control each of the laser oscillators outputs individually and simultaneously
However Hayashi does not teach that different laser beams irradiate different regions.
Toshiya teaches a laser machine with high degree of accuracy comprising multiple lasers and an optical fiber with multiple core layers to guide the lasers separately in Abstract. Toshiya teaches
“ a laser beam that irradiates a first region on a workpiece and a laser beam that irradiates a second region annularly around the first region on the workpiece” (Abstract teaches a laser output device which outputs first and second lasers. Page 9, Paragraph 7 of the attached machine translation teaches that the laser device 10 can be modified to remove the branching mechanism in 20. Thus the beams L1 and L2a can become concentric where L2a irradiates a ring-shaped region around the circular beam L1 as taught in annotated Fig. 1. Additionally, Page 6, paragraph 2 of the attached machine translation also teaches that half-mirrors 38 and 40 of laser device 10 can be replaced with selective reflection members to make the beams concentric.).
“an output of the laser beam that irradiates the first region and an output of the laser beam that irradiates the second region” (Similar scope as above and therefore rejected under the same argument.). 

    PNG
    media_image2.png
    406
    520
    media_image2.png
    Greyscale

Fig. 11 of Toshiya teaches a circular and ring-shaped beam incident on the workpiece

    PNG
    media_image3.png
    666
    1028
    media_image3.png
    Greyscale




Annotated Fig. 1 of Toshiya teaches optical fiber with two beams separated inside branching mechanism with mirrors 40 and 42 whereas beams L1 and L2a are not concentric on the workpiece. Page 9, paragraph 7 teaches a modified version without mirrors 40 and 42 which will make the beams L1 and L2a concentric as shown by the dotted arrows. Hence beam L2a irradiates a region annularly around the beam L1 on the workpiece.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the laser machine with controller in Hayashi with the fiber and lens as taught by Toshiya to irradiate the workpiece with concentric ring-shaped laser beams. One of ordinary skill in the art would have been motivated to do so because using two lasers independently to cut a workpiece improves accuracy of the laser processing as taught by Toshiya in Abstract of the machine translated version provided with the application. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. MPEP 2143.
Regarding claim 11, Hayashi teaches
       “the controller increases, compared to an output of a laser beam that irradiates the second region in a period in which a piercing hole is formed in the workpiece having the first thickness, an output of a laser beam that irradiates the second region in a period in which a piercing hole is formed in the workpiece having a second thickness which is greater than the first thickness.” (This claim recites how the controller functions. Under broadest reasonable interpretation the claim is interpreted as the controller can change the output of a laser beam to process different workpieces with different thicknesses. In paragraph [85, 146] and in Table 3 Hayashi teaches that the processing machine control calculates 
Regarding claim 12, Hayashi teaches
“ the controller increases the output of the laser beam that irradiates the second region in the period in which the piercing hole is formed in the workpiece having the second thickness.” (This claim recites how the controller functions. Under broadest reasonable interpretation the claim is interpreted as the controller can change the output of a laser beam to process different workpieces with different thicknesses. In paragraph [85, 146] and in Table 3 Hayashi teaches that the processing machine control calculates different power settings, P, for different thicknesses and applies them to different laser oscillators. Thus both a thick plate of 12mm and a thin plate of 1.6mm can be cut with the same machine.)
Regarding claim 13, Hayashi teaches
  “wherein the controller reduces, compared to an output of a laser beam that irradiates the first region in the period in which the piercing hole is formed in the workpiece having the second thickness, an output of a laser beam that irradiates the first region in a period in which the workpiece having the second thickness is cut.”  (This claim recites how the controller functions. Under broadest reasonable interpretation the claim is interpreted as the controller can change the output of a laser beam to process different conditions like piercing a hole or cutting the workpiece. In paragraph [79, 85] and in Table 3 Hayashi teaches that the processing machine control calculates different power settings, P, for different input conditions and applies them to different laser modules LM1 to LM4. Thus the power of oscillated fiber laser modules can be made same or different from one another and the degree of freedom of power setting is enhanced.)
Regarding claim 14, Hayashi teaches
         “ the controller adjusts a diameter of the laser beam that irradiates the first region of the workpiece so that a diameter of the piercing hole becomes equal to or greater than a cutting width over which the workpiece is cut.” (This claim recites how the controller functions. Under broadest reasonable interpretation the claim is interpreted as the controller can change the spot diameter of a laser beam. In paragraph [106], Fig. 5 and 7 Hayashi teaches that spot diameter can be adjusted by changing power density and power density can be changed by changing the  number of laser modules. Hayashi also teaches in Paragraph [67-70] and Fig.6 that control device 22 controls the power and number of active laser 

    PNG
    media_image4.png
    329
    374
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    247
    409
    media_image5.png
    Greyscale

Annotated Fig. 5 and 7 of Hayashi teaches spot diameter is related to beam quality, M2    and  M2   is adjusted by number of laser modules. Thus spot diameter is adjusted by adjusting number of laser modules by control device 22.
Regarding claim 15, Hayashi teaches
“Laser oscillator” 
“A first oscillator that generates the laser beam” (Abstract, a fiber laser oscillator having a plurality of fiber laser modules each of which generates a laser beam)
“A second oscillator that generates the laser beam” (Abstract, a fiber laser oscillator having a plurality of fiber laser modules each of which generates a laser beam.)
“Controller controls an output of the first oscillator and an output of the second oscillator”   (This claim recites how the controller functions. In Paragraph [67-70] Hayashi teaches that control device, reference element 22, controls the power of the laser beam generated from laser oscillator.)
However, Hayashi does not teach a laser beam that irradiates the first region and a laser beam that irradiates the second region.
Toshiya teaches a laser machine with high degree of accuracy comprising multiple lasers and an optical fiber with multiple core layers to guide the lasers separately in Abstract. Toshiya teaches
“ the laser beam that irradiates the first region”  and “the laser beam that irradiates the second region” (Abstract teaches a laser output device which outputs first and second lasers. Page 9, Paragraph 7 of the attached machine translation teaches that the laser device 10 can be modified to remove the 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the laser machine with controller in Hayashi with the fiber and lens as taught by Toshiya to irradiate the workpiece with concentric ring-shaped laser beams. One of ordinary skill in the art would have been motivated to do so because using two lasers independently to cut a workpiece improves accuracy of the laser processing as taught by Toshiya in Abstract of the machine translated version provided with the application. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. MPEP 2143.
Regarding claim 16, Hayashi teaches
   “ the first oscillator provides the laser beam” and “ the second oscillator provides the laser beam
However, Hayashi does not teach providing a laser beam to an inner layer of an optical fiber and a laser beam to an outer layer of the optical fiber. 
Toshiya teaches a laser machine with high degree of accuracy comprising multiple lasers and an optical fiber with multiple core layers to guide the lasers separately in Abstract. Toshiya teaches
“ the laser beam to an inner layer of an optical fiber”  and “the laser beam to an outer layer outside the inner layer of the optical fiber” (Toshiya teaches in Abstract and Fig. 1 a laser output device which outputs first and second lasers, an optical fiber with two core layers arranged concentrically, and a guiding optical system which guides the first laser into the first core layer and the second laser into the second core).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the laser machine with controller in Hayashi with the fiber and lens as taught by Toshiya to irradiate the workpiece with concentric ring-shaped laser beams. One of ordinary skill in the art would have been motivated to do so because using two lasers independently to cut a workpiece improves accuracy of the laser processing as taught by Toshiya in Abstract of the machine translated version provided with the application. The 
Regarding claim 17, Hayashi teaches
“the controller determines the output of the laser beam…. and the output of the laser beam…….. on the basis of machining data in which machining conditions including the thickness of the workpiece are defined.” (The claim recites how the controller functions. There is no structure defined for controller in the claims. The claim is given broadest reasonable interpretation and “controller” is interpreted as any computing device with storage unit and appropriate algorithm to perform the claimed functions. In Fig. 8, Paragraph [67-70, 84-85] Hayashi teaches processing conditions such as plate thickness is given as input to the control device, reference element 22. Based on the input processing machine control calculates a laser command power and the output command is given to the oscillators LM1 to LM4 to control them individually and simultaneously).
However, Hayashi does not teach a laser beam that irradiates the first region and a laser beam that irradiates the second region.
Toshiya teaches a laser machine with high degree of accuracy comprising multiple lasers and an optical fiber with multiple core layers to guide the lasers separately in Abstract. Toshiya teaches
“ the laser beam that irradiates the first region”  and “the laser beam that irradiates the second region” (Abstract teaches a laser output device which outputs first and second lasers. Page 9, Paragraph 7 of the attached machine translation teaches that the laser device 10 can be modified to remove the branching mechanism in 20. Thus the beams L1 and L2a can become concentric where L2a irradiates a ring-shaped region around the circular beam L1 as taught in annotated Fig. 1. Additionally, Page 6, paragraph 2 of the attached machine translation also teaches that half-mirrors 38 and 40 of laser device 10 can be replaced with selective reflection members to make the beams concentric.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the laser machine with controller in Hayashi with the fiber and lens as taught by Toshiya to irradiate the workpiece with concentric ring-shaped laser beams. One of ordinary skill in the art would have been motivated to do so because using two lasers independently to cut a workpiece improves accuracy of the laser processing as taught by Toshiya in Abstract of the machine translated version provided with the application. The 
Regarding claim 19, Hayashi teaches
  “wherein the controller reduces, compared to an output of a laser beam that irradiates the first region in the period in which the piercing hole is formed in the workpiece having the second thickness, an output of a laser beam that irradiates the first region in a period in which the workpiece having the second thickness is cut.”  (This claim recites how the controller functions. Under broadest reasonable interpretation the claim is interpreted as the controller can change the output of a laser beam to process different conditions like piercing a hole or cutting the workpiece. In paragraph [79, 85] and in Table 3 Hayashi teaches that the processing machine control calculates different power settings, P, for different input conditions and applies them to different laser modules LM1 to LM4. Thus the power of oscillated fiber laser modules can be made same or different from one another and the degree of freedom of power setting is enhanced.)
Regarding claim 20, Hayashi teaches
         “ the controller adjusts a diameter of the laser beam that irradiates the first region of the workpiece so that a diameter of the piercing hole becomes equal to or greater than a cutting width over which the workpiece is cut.” (This claim recites how the controller functions. This claim recites how the controller functions. Under broadest reasonable interpretation the claim is interpreted as the controller can change the spot diameter of a laser beam. In paragraph [106], Fig. 5 and 7 Hayashi teaches that spot diameter can be adjusted by changing power density and power density can be changed by changing the  number of laser modules. Hayashi also teaches in Paragraph [67-70] and Fig.6 that control device 22 controls the power and number of active laser modules based on processing input hence adjusts the diameter of the laser beam.)
Regarding claim 21, Claim 21 is similar scope to claim 20 and therefore rejected under the same argument. 
Regarding claim 22, Claim 22 is similar scope to claim 20 and therefore rejected under the same argument. 
Regarding claim 23, Hayashi teaches
“Laser oscillator” (Abstract, a fiber laser oscillator having a plurality of fiber laser modules each of which generates a laser beam)
“A first oscillator that generates the laser beam” 
“A second oscillator that generates the laser beam” (Abstract, a fiber laser oscillator having a plurality of fiber laser modules each of which generates a laser beam.)
“Controller controls an output of the first oscillator and an output of the second oscillator”   (This claim recites how the controller functions. In Paragraph [67-70] Hayashi teaches that control device, reference element 22, controls the power of the laser beam generated from laser oscillator.)
However, Hayashi does not teach a laser beam that irradiates the first region and a laser beam that irradiates the second region.
Toshiya teaches a laser machine with high degree of accuracy comprising multiple lasers and an optical fiber with multiple core layers to guide the lasers separately in Abstract. Toshiya teaches
“ a laser beam that irradiates the first region”  and “a laser beam that irradiates the second region” (Abstract teaches a laser output device which outputs first and second lasers. Page 9, Paragraph 7 of the attached machine translation teaches that the laser device 10 can be modified to remove the branching mechanism in 20. Thus the beams L1 and L2a can become concentric where L2a irradiates a ring-shaped region around the circular beam L1 as taught in annotated Fig. 1. Additionally, Page 6, paragraph 2 of the attached machine 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the laser machine with controller in Hayashi with the fiber and lens as taught by Toshiya to irradiate the workpiece with concentric ring-shaped laser beams. One of ordinary skill in the art would have been motivated to do so because using two lasers independently to cut a workpiece improves accuracy of the laser processing as taught by Toshiya in Abstract of the machine translated version provided with the application. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. MPEP 2143.
Regarding claim 24, Claim 24 is similar scope to claim 23 and therefore rejected under the same argument. 
Regarding claim 25, Claim 25 is similar scope to claim 23 and therefore rejected under the same argument. 
Regarding claim 26, Claim 26 is similar scope to claim 23 and therefore rejected under the same argument. 
Regarding claim 27, Claim 27 is similar scope to claim 17 and therefore rejected under the same argument. 
Regarding claim 28, Claim 28 is similar scope to claim 17 and therefore rejected under the same argument. 
Regarding claim 29, Claim 29 is similar scope to claim 17 and therefore rejected under the same argument. 
Response to Arguments





































Applicant’s arguments filed on February 18, 2021 with respect to claim(s) 1-17, 19-29 have been considered but are moot because the new ground of rejection based on the amendment of claims. The previous rejections filed on December 31, 2020 are withdrawn due to the amendment of claim 10. However, upon further consideration, a new ground(s) of rejection is made in view of Toshiya and Hayashi as discussed above.
The applicant amended the claim 10 to recite that the second region is "annularly around the first region on the workpiece" and argued that this makes the laser machine distinguishable from Hayashi in view of Toshiya. Page 9, Paragraph 7 of the attached machine translation of Toshiya teaches that the laser device 10 can be modified to remove the branching mechanism in 20. Thus the beams L1 and L2a can become concentric where L2a irradiates a ring-shaped region around the circular beam L1 as taught in annotated Fig. 1. Additionally, Page 6, paragraph 2 of the attached machine translation also teaches that half-


Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the laser machine with controller in Hayashi with the fiber and lens as taught by Toshiya to irradiate the workpiece with concentric ring-shaped laser beams. One of ordinary skill in the art would have been motivated to do so because using two lasers independently to cut a workpiece improves accuracy of the laser processing as taught by Toshiya in Abstract of the machine translated version provided with the application. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. MPEP 2143.
Conclusion














































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goya et al., US20150014889
Imai et al., US20130215914
Noriko et al., JP2013176800


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761